                    1:20-mj-06053-JEH # 1              Page 1 of 72                                                    E-FILED
AO 91 (Rev. 11/11) Criminal Complaint                                                Wednesday, 25 March, 2020 08:37:03 AM
                                                                                              Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Central District
                                               __________  DistrictofofIllinois
                                                                        __________

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No. 20-MJ-6053
                                                                 )
                                                                 )
                                                                 )
                       Rachel M. Miller                          )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 March 1, 2019                in the county of                Peoria         in the
      Central          District of          Illinois         , the defendant(s) violated:

            Code Section                                                   Offense Description
                                          did knowingly use, persuade, induce, entice, and coerce a minor, to engage in
Title 18, United States Code,             sexually explicit conduct for the purpose of producing a visual depiction of such
Sections 2251(a) and (e)                  conduct, the defendant knowing and having reason to know that said visual
                                          depiction would be transmitted using any means and facility of interstate and foreign
                                          commerce, and said visual depiction was produced using materials that had been
                                          mailed, shipped, and transported in interstate and foreign commerce, and said
                                          visual depiction was actually transmitted using any means and facility of interstate
                                          and foreign commerce.

         This criminal complaint is based on these facts:
See attached Affidavit




         ✔ Continued on the attached sheet.
         u                                                                            c/Steven C. Smith


                                                                                            Complainant’s signature

                                                                                     TFO STEVEN C. SMITH, HSI
                                                                                             Printed name and title

6ZRUQWRPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3
              HUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3 
                                                                          
                                                                     s/Jonathan E. Hawley

Date:             03/25/2020
                                                                                               Judge’s signature

City and state:                                                               Jonathan E. Hawley, U.S. Magistrate Judge
                                                                                             Printed name and title
        1:20-mj-06053-JEH # 1       Page 2 of 72



                                 AFFIDAVIT
            IN SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT

       I, Steven C. Smith, being duly sworn on oath state the following:

       1.     I am a Detective with the Washington, Illinois, Police Department and I

have been employed as a police officer since 2003. I am currently assigned as a Task

Force Officer (TFO) with the Department of Homeland Security (DHS), Immigration

and Customs Enforcement (ICE), Homeland Security Investigations (HSI) in

Springfield, Illinois. As part of my responsibilities as an HSI TFO, I investigate criminal

violations relating to child exploitation and child pornography, including violations

pertaining to the illegal production, distribution, receipt and possession of child

pornography, in violation of 18 U.S.C. §§ 2251, 2252 and 2252A. I have received training

in the area of child pornography and child exploitation and have had the opportunity to

observe and review numerous examples of child pornography (as defined in 18 U.S.C. §

2256) in various forms of media including computer media. I have received training in

the area of peer-to-peer trading of child pornography and other files and child

exploitation offenses. I have been the affiant for over 15 state search warrants and over

100 state arrest warrants. I have also participated in the execution of numerous state

and federal search warrants that were based on alleged child exploitation and/or child

pornography offenses.

       2.     This affidavit is based upon information I have gained from my

investigation, my training and experience, as well as information provided by other law

enforcement agents involved in this and other computer crime investigations.
        1:20-mj-06053-JEH # 1       Page 3 of 72



       3.     Since this affidavit is being submitted for the limited purpose of securing

an arrest warrant, I have not included each and every fact known to me concerning this

investigation.

       4.     I am thoroughly familiar with the information contained in this affidavit,

which I have learned through my investigation, information from other law

enforcement officers, and review of documents. I respectfully submit there is probable

cause to believe that the following violations of 18 U.S.C. §§ 2252 and 2252A, which

make it a federal crime for any person to knowingly receive, distribute and possess

child pornography, have been committed.

       5.     In summary, your affiant believes probable cause exist that shows Rachel

M. Miller did produce a video depicting herself using her fingers to fondle the penis of

a prepubescent male, and then sent the video through the Internet.



                                      PROBABLE CAUSE

                 CYBERTIPLINE REPORT # 61109977 – GOOGLE INC.

       6.     Google, Inc. (“Google”) is an electronic service provider headquartered at

1600 Amphitheatre Parkway, Mountain View, California 94043 and operates the

publicly accessible website www.google.com. Since their debut, Google currently

maintains a variety of online content products and services and they are ranked as one

of the most frequently visited web sites in the United States.
        1:20-mj-06053-JEH # 1      Page 4 of 72



      7.     In December 2019, Google reported a series of cyber-tips (CTR) to

National Center for Missing and Exploited Children (NCMEC) regarding a Google user

in Illinois who was uploading apparent child pornography to Google servers.

      8.     On or about December 13, 2019, Google reported to the NCMEC that the

user “King.Green1990@gmail.com,” uploaded seven files that Google suspected of

containing illegal content. According to the CTR, the incident type is “Apparent Child

Pornography.”

      9.     The CTR also notes,

             a.     “Google identifies and reports child sexual abuse imagery in

      accordance with federal statutory definition of child pornography as referenced

      in 18 USC 2256. Generally, if a report does not contain an upload IP, it may be

      because Google does not have the information accessible at the time of the report.

      To the extent that Google does have a record of the upload IP, it can be disclosed

      in response to valid legal process.

             b.     Account information such as IP addresses and user provided

      information (such as SMS number or secondary e-mail address or Date of Birth)

      may change over time and/or reflect user provided data that may be inaccurate.

      This information should be investigated and confirmed independently.

             c.     Any account reported in this Cybertip may or may not be disabled

      in the course of making the report. For information on which legal process is

      required for various types of data associated with Google's products and
        1:20-mj-06053-JEH # 1      Page 5 of 72



      services, please refer to our Transparency Report available here

      http://www.google.com/transparencyreport/userdatarequests/legalprocess/.

             d.     If you intend to seek additional data from Google, please reference

      this and any related CyberTip number(s) prominently in your legal process.

             e.     With respect to the portion of this CyberTip containing the

      heading: "Was File Reviewed by Company?", when Google responds "Yes" it

      means the contents of the file reported were viewed by a person concurrently to

      or immediately preceding the sending of the CyberTip.

             f.     When Google responds "No", it means that while the contents of

      the file were not reviewed concurrently to making the report, historically a

      person had reviewed a file whose hash (or digital fingerprint) matched the hash

      of the reported image and determined it contained apparent child pornography.”

      10.    The CTR notes the following about the Google user:

             a.     Name: Sebastian Sale

             b.     Mobile Phone: +13093405389 (Verified 11-02-2017 13:09:17 UTC)

             c.     Mobile Phone: +13094045225 (Verified 11-06-2019 15:30:27 UTC)

             d.     Email Address: king.green1990@gmail.com (Verified)

             e.     Email Address: king_green1990@yahoo.com

      11.    The CTR notes the following IP Address, listed below by IP Address, type

of activity, date and time of the activity, and who owns the IP Address according to the

American Registry of Internet Numbers (ARIN).
        1:20-mj-06053-JEH # 1      Page 6 of 72



             a.     2601:247:4003:cc50:f972:2710:a8a6:a549 (Login) - 12-09-2019 20:41:48

      UTC (Comcast Cable Communications, LLC)

             b.     73.110.34.70 (Login) - 12-03-2019 13:25:33 UTC (Comcast IP

      Services, LLC)

             c.     2601:247:4003:cc50:80c1:ee26:5c84:fd31 (Login) - 12-02-2019 12:15:18

      UTC (Comcast Cable Communications, LLC)

             d.     2600:1:9284:719e:0:55:24c8:9601 (Login) - 11-06-2019 15:32:55 UTC

      (Sprint Chicago POP)

             e.     2607:fb90:a2f6:9247:0:6:9426:8301 (Login) - 09-28-2019 04:46:18 UTC

      (T-Mobile USA, Inc.)

             f.     73.110.34.3 (Login) - 09-01-2019 18:43:57 UTC (Comcast IP Services,

      LLC)

             g.     96.74.173.169 (Login) - 09-01-2019 18:33:52 UTC (Comcast Cable

      Communications, LLC)

             h.     2607:fb90:a3a5:188b:0:9:f6a0:6b01 (Login) - 08-03-2019 08:24:42 UTC

      (T-Mobile USA, Inc.)

             i.     66.41.61.163 (Login) - 04-03-2019 11:14:52 UTC (Comcast Cable

      Communications Holdings, LLC).

      12.    The CTR also notes, “Google became aware of the reported content which

was stored in Google Photos Infrastructure.”

      13.    The CTR reflects the user uploaded the following files, which are listed

below by the Filename, MD5 hash value, Submittal ID, Original Filename Associated
        1:20-mj-06053-JEH # 1      Page 7 of 72



with File, whether or not Google viewed the entire contents of the uploaded file, and

whether or not the contents of the uploaded files were publicly available.

             a.     Filename: report_12314356780103999509

      MD5: 66588dec999a315a3ff84bb238efbd58

      Submittal ID: 59f1db2fd99f96ff1f02833fade96753

      Original Filename Associated with File: 2019-12-09.jpg

      Did Reporting ESP view entire contents of uploaded file? No

      Were entire contents of uploaded file publicly available? No

             b.     Filename: report_12950133125923131497

      MD5: 78d6faac95de8e085ae5c7999fd6403f

      Submittal ID: 04d855513140e12b21da2e9a50232326

      Original Filename Associated with File: 2019-12-09.jpg

      Did Reporting ESP view entire contents of uploaded file? No

      Were entire contents of uploaded file publicly available? No

             c.     Filename: report_586988317303056825

      MD5: 09ce1bb8d4ee62f840f6a5e5a9d29130

      Submittal ID: 70d526bbc695f9ac632393abdf197e09

      Original Filename Associated with File: 2019-12-09.jpg

      Did Reporting ESP view entire contents of uploaded file? No

      Were entire contents of uploaded file publicly available? No

             d.     Filename: report_9666486933096817905

      MD5: 599977784f4556536a995c1875ed1a1e
 1:20-mj-06053-JEH # 1      Page 8 of 72



Submittal ID: 5a61e168fc7543d7fcf1a071e032096b

Did Reporting ESP view entire contents of uploaded file? Yes

Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

by Company)

Were entire contents of uploaded file publicly available? No

      e.     Filename: report_367058357009395470

MD5: c79f218347479a2e2b79bbce14935cc2

Submittal ID: d7b90c4ae9751083cd0a79156ebebf31

Original Filename Associated with File: 2019-12-09.jpg

Did Reporting ESP view entire contents of uploaded file? No

Were entire contents of uploaded file publicly available? No

      f.     Filename: report_5918409517599550384

MD5: a916702172a3b7878fd7ee84ad1c645b

Submittal ID: d22b8956b1994553df7c81de0c5915cf

Original Filename Associated with File: 2019-12-09.jpg

Did Reporting ESP view entire contents of uploaded file? Yes

Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

by Company)

Were entire contents of uploaded file publicly available? No

      g.     Filename: report_14812888308628072645

MD5: 265413d2882bab35e55aca15e5ca62ce

Submittal ID: 398147ee0033faa3657705b18f025e37
        1:20-mj-06053-JEH # 1       Page 9 of 72



       Original Filename Associated with File: 2019-12-09.jpg

       Did Reporting ESP view entire contents of uploaded file? No

       Were entire contents of uploaded file publicly available? No

       14.    I reviewed the files that Google employees already reviewed. My findings

are:

              a.     File Name: report_9666486933096817905

       MD5 Hash: 599977784f4556536a995c1875ed1a1e

       Description: This digital image depicts two images combined into one image. On

       the left side of the image, a prepubescent female is shown in the nude. The

       female has her legs spread, and her vagina is shown. The female also has a clear

       liquid, possible semen, on her chest, stomach and vaginal area. On the right side

       of the image, the same prepubescent female is shown with an adult male. The

       adult male is shown with his left hand on his erect penis. The female is still in

       the nude but does not have the clear liquid on her.

              b.     File Name: report_5918409517599550384

       MD5 Hash: a916702172a3b7878fd7ee84ad1c645b

       Description: This is a digital image depicting a female, approximately 8-years

       old, positioned face down. The female is wearing a white shirt but is not

       wearing any clothing below the waist. The opening of the female’s anus is

       shown and appears to be the focal point of the image. A male’s erect penis is

       shown close to the female’s anus.
        1:20-mj-06053-JEH # 1      Page 10 of 72



      15.    I obtained a federal search warrant (20-mj-6021) to review the files Google

employees did not review. I submitted this warrant to the Illinois Attorney General’s

Office (ILAG) on February 11, 2020.

             a.     I reviewed these files once the ILAG made the files available. These

      files are: report_367058357009395470, report_586988317303056825,

      report_12314356780103999509, report_12950133125923131497, and

      report_14812888308628072645. All of these files contain child pornography.



                   CYBERTIPLINE REPORT # 61177729 – GOOGLE INC

      16.    On or about December 14, 2019, Google reported to the National Center

NCMEC that the user “King.Green1990@gmail.com,” uploaded a single file that is

suspected of containing illegal content. According to the CTR, the incident type is

“Apparent Child Pornography.”

      17.    Google provided the same information regarding their handling of CTRs

as it did in the previously discussed CTR.

      18.    The CTR notes the following about the suspect:

             a.     Name: Sebastian Sale

             b.     Mobile Phone: +13093405389 (Verified 11-02-2017 13:09:17 UTC)

             c.     Mobile Phone: +13094045225 (Verified 11-06-2019 15:30:27 UTC)

             d.     Email Address: king.green1990@gmail.com (Verified)

             e.     Email Address: king_green1990@yahoo.com

      19.    Google provided the following digital file with this CTR
          1:20-mj-06053-JEH # 1       Page 11 of 72



                a.     Filename: Google-CT-RPT-bc565a183db3e077b4cf7fe1fc33ad20-

         20150718_105358.jpg

         MD5: fb0cc73361caf609d668b72273b5cc9f

         Submittal ID: 973cd280bb637f63f7fcedc52a3e2e56

         Original Filename Associated with File: 20150718_105358.jpg

         Did Reporting ESP view entire contents of uploaded file? Yes

         Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

         by Company)

         Were entire contents of uploaded file publicly available? No

         Description: I reviewed the file. The file is a blurry digital image that depicts a

         female child. The female is lying on her back with her pants pulled down.

         Someone is changing the child’s diaper, which is lying on the floor under the

         female. The focal point of the image is the female’s vagina.

                       1.     I used Opanda PowerExif to determine if the image

contained any

               metadata. According to Opanda, the camera associated with this image is

a

               Samsung SM-G900P. The date and time associated with this file is 10:53:58

on 07-

               18-2015.

                       2.     Comparing the metadata with the file name, I observed the

file
        1:20-mj-06053-JEH # 1      Page 12 of 72



             name contains “20150718_105358.jpg.”



                  CYBERTIPLINE REPORT # 61307992 – GOOGLE INC

      20.    On or about December 17, 2019, Google reported to the NCMEC that the

user “King.Green1990@gmail.com,” uploaded a single file that is suspected of

containing illegal content. According to the CTR, the incident type is “Apparent Child

Pornography.”

      21.    Google provided the same information regarding their handling of CTRs

as it did in the previously discussed CTR.

      22.    The CTR notes the following about the suspect:

             a.      Name: Sebastian Sale

             b.      Mobile Phone: +13093405389 (Verified 11-02-2017 13:09:17 UTC)

             c.      Mobile Phone: +13094045225 (Verified 11-06-2019 15:30:27 UTC)

             d.      Email Address: king.green1990@gmail.com (Verified)

             e.      Email Address: king_green1990@yahoo.com

      23.    Google provided the following digital file with this CTR

             a.      Filename: Google-CT-RPT-92720d788512a262c785583feecb54c8-

             2019-12-09

      MD5: 4825c5bc4acd167bade2c7bfc1cb135d

      Submittal ID: a461eb63d2255f583a6757f338af9111

      Original Filename Associated with File: 2019-12-09

      Did Reporting ESP view entire contents of uploaded file? Yes
          1:20-mj-06053-JEH # 1     Page 13 of 72



       Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

       by Company)

       Were entire contents of uploaded file publicly available? (Information Not

       Provided by Company)

       24.    I reviewed the video file using the VLC player. The video, which is

approximately 1 minute and 23 seconds in length, depicts a prepubescent female lying

on her back. The female is wearing a light blue dress. She is not wearing any pants or

underwear. An adult male is repeatedly placing his erect penis against the female’s

vagina.

25.    On February 2, 2020, I preserved the Google account

King.Green1990@gmail.com, and accounts associated with the CTRs.



      GOOGLE’S RESPONSE TO FEDERAL SEARCH WARRANT 20-MJ-6022

       26.    On February 11, 2020, I obtained a search warrant (20-MJ-6022) relating to

the Google account “King.Green1990@gmail.com”, and accounts associated with the

CTRs from the United States District Court for the Central District of Illinois.

       27.    On February 11, 2020, I submitted federal search warrant 20-mj-6022 to

Google using Google’s law enforcement portal.

       28.    On February 18, 2020, I received notification from Google that they

provided the data listed in search warrant 20-MJ-6022. I accessed Google’s law

enforcement portal and downloaded the data, which is over 30 GBs in size.
        1:20-mj-06053-JEH # 1      Page 14 of 72



      29.     Within the data provided by Google, the name listed for the subscriber is

Sebastian Sale.

      30.     The data provided by Google indicates the user created the account

king.green1990@gmail.com on 2012/06/24.

      31.     The data provided by Google listed two phones for the account. The

numbers are +13094045225 [US], +13093405389 [US].

      32.     Within the data provided by Google, I observed a folder titled

“king.green1990.chats.” I observed the following chats between the user

king.green1990@gmail.com and what I believe is user KJ46299@gmail.com: The

following chats are snippets of the entire chats between the two users and is not every

communication.

              a.    2016-09-28 13:45:31 kj46299@gmail.com: Hangout started,

      kj46299@gmail.com

              b.    2016-09-28 13:45:53 kj46299@gmail.com: Hangout ended, duration:

      21 seconds, kj46299@gmail.com

              c.    2016-09-28 13:46:43 king.green1990@gmail.com: I didn't mean to

      call.

              d.    2016-09-28 13:48:35 ight kk

              e.    2016-09-28 13:56:49 So

              f.    2016-09-28 13:57:26 king.green1990@gmail.com: What's up?

              g.    2016-09-28 13:58:08 Nun much hbu

              h.    2016-09-28 14:02:27 king.green1990@gmail.com: Having some fun
 1:20-mj-06053-JEH # 1       Page 15 of 72



       i.    2016-09-28 14:03:10 wym ddy

       j.    2016-09-28 14:23:53 king.green1990@gmail.com: Playing

       k.    2016-09-28 14:24:05 king.green1990@gmail.com: How freaky are

you?

       l.    2016-09-28 14:38:29 does it matter?

       m.    2016-09-28 14:39:27 king.green1990@gmail.com: I Love freaky girls

       n.    2016-09-28 14:39:36 (: lol

       o.    2016-09-28 14:41:09 king.green1990@gmail.com: Do you have any

taboo fantasies?

       p.    2016-09-28 14:41:20 lol not talking bout em till u do

       q.    2016-09-28 14:43:21 king.green1990@gmail.com: OK...

       r.    2016-09-28 14:44:35 king.green1990@gmail.com: I like to watch

siblings together...ჩ

       s.    2016-09-28 16:11:54 ha-ha

       t.    2016-09-28 16:12:05 well I seen what you txted me on chat hour

       u.    2016-09-28 16:12:08 so whys that

       v.    2016-09-28 16:12:31 king.green1990@gmail.com: I like watching

girls get fucked by dogs. And incest

       w.    2016-09-28 16:12:36 king.green1990@gmail.com: I like you

       x.    2016-09-28 16:12:40 king.green1990@gmail.com: Sorry

       y.    2016-09-28 16:12:43 lol u said that

       z.    2016-09-28 16:12:44 a lot
 1:20-mj-06053-JEH # 1      Page 16 of 72



      aa.    2016-09-30 12:23:51 tbh i kinda dnt wanna

      bb.    2016-09-30 12:24:05 king.green1990@gmail.com: K

      cc.    2016-09-30 12:24:34 ur not gonna argue, that weird but good

      dd.    2016-10-02 20:07:55 king.green1990@gmail.com: Hey

      ee.    2016-10-02 21:55:29 hi

      ff.    2016-10-03 12:26:50 Hi again (:

      gg.    2016-10-03 13:09:30 king.green1990@gmail.com: Hi...გ

      hh.    2016-10-03 13:09:35 y sad

      ii.    2016-10-03 13:14:29 Sabastian?

      jj.    2016-10-03 13:22:49 king.green1990@gmail.com: IDK..

      kk     2016-10-03 13:23:00 ᪆

      ll.    2016-10-03 13:23:44 king.green1990@gmail.com: Just tired of

everybody using me for what they want, but I never get what I

      mm. 2016-10-05 17:23:48 That sux doesn't it?

      nn.    2016-10-05 17:24:03 I need to smile more

      oo.    2016-10-05 17:24:49 king.green1990@gmail.com: I would throw you

on the bed and spank your ads.

      pp.    2016-10-05 17:24:54 mm

      qq.    2016-10-05 17:24:55 king.green1990@gmail.com: Ass*

      rr.    2016-10-05 17:24:58 lol

      ss.    2016-10-05 17:25:05 hard?

      tt.    2016-10-05 17:25:12 king.green1990@gmail.com: Yes
 1:20-mj-06053-JEH # 1        Page 17 of 72



        uu.    2016-10-05 17:25:19 fuck Daddy (:

        vv.    2016-10-05 17:25:48 king.green1990@gmail.com: And then slide my

cock in your tight little pussy.

        ww.    2016-10-05 17:25:58 (: meow

        xx.    2016-10-05 17:26:22 you know these r the times id think youd smile

        yy.    2016-10-05 17:26:30 but i believe you still arent smiling

        zz.    2016-10-05 17:27:10 king.green1990@gmail.com: Lol

        aaa.   2016-10-05 17:27:21 I'm beign serious

        bbb.   2016-10-05 17:27:26 I want you to smile

        ccc.   2016-10-05 17:27:31 you're always sad

        ddd. 2016-10-05 17:27:58 king.green1990@gmail.com: I'd slip it in and out

for a little bit and play with your asshole.

        eee.   2016-10-05 17:28:08 mmmm

        fff.   2016-10-05 17:29:09 king.green1990@gmail.com: Then I'll put it in

your ass and call the dog over to lick your pussy while I fuck you up your Ass.

        ggg.   2016-10-05 17:29:25 damn Daddy

        hhh.   2016-10-05 17:29:27 naughty

        iii.   2016-10-05 17:29:29 d:

        jjj.   2016-10-05 17:30:19 king.green1990@gmail.com: You like that little

girl?

        kkk.   2016-10-05 17:30:44 yess
       1:20-mj-06053-JEH # 1       Page 18 of 72



             lll.    2016-10-05 17:32:33 king.green1990@gmail.com: First I'm going to

      cum deep in that pussy so the Doggy will have something to lick out.

             want.

      33.    Within the data provided by Google, I observed a folder titled

“king.green1990.chats.” I observed the following chats between the user

king.green1990@gmail.com and the user Sectoy633@gmail.com:

             a.      2019-07-03 20:42:13 king.green1990@gmail.com:

             b.      2019-07-03 20:42:13 king.green1990@gmail.com:

             c.      2019-07-03 20:42:13 king.green1990@gmail.com:

             d.      2019-07-03 20:42:13 king.green1990@gmail.com:

             e.      2019-07-03 20:42:16 king.green1990@gmail.com: Heyyy

             f.      2019-07-03 20:42:16 king.green1990@gmail.com:

             g.      2019-07-03 20:42:42 sectoy633@gmail.com:

             h.      2019-07-03 20:42:52 sectoy633@gmail.com: Hi

             i.      2019-07-03 20:42:52 sectoy633@gmail.com:

             j.      2019-07-03 20:42:57 sectoy633@gmail.com: Who this

             k.      2019-07-03 20:43:57 king.green1990@gmail.com:

             l.      2019-07-03 20:44:11 king.green1990@gmail.com:

      Mommyanddaddy69

             m.      2019-07-03 20:44:20 sectoy633@gmail.com: Cool

             n.      2019-07-03 20:44:34 sectoy633@gmail.com: Who there

             o.      2019-07-03 20:44:36 king.green1990@gmail.com: Are you all wet?
 1:20-mj-06053-JEH # 1        Page 19 of 72



       p.       2019-07-03 20:44:45 king.green1990@gmail.com: No one right now

       q.       2019-07-03 20:45:11 sectoy633@gmail.com: I mean hubby with you

       r.       2019-07-03 20:46:17 king.green1990@gmail.com: This is

       s.       2019-07-03 20:46:29 king.green1990@gmail.com: Wifey is asleep

       t.       2019-07-03 20:46:48 sectoy633@gmail.com: So was I talk to you on

chat

       u.       2019-07-03 20:46:55 king.green1990@gmail.com: Yes

       v.       2019-07-03 20:47:11 king.green1990@gmail.com: She wants to fuck

her 8yo boy.

       w.       2019-07-03 20:47:22 sectoy633@gmail.com: You've a cock to show

me

       x.       2019-07-03 20:47:58 king.green1990@gmail.com: Show me

something to get it excited

       y.       2019-07-03 20:49:40 sectoy633@gmail.com: [ This is a photo of an

erect penis ]

       z.       2019-07-03 20:50:10 king.green1990@gmail.com: Mmm

       aa.      2019-07-03 20:50:18 king.green1990@gmail.com: Do you like taboo

       bb.      2019-07-03 20:52:37 sectoy633@gmail.com: You jealous she wants

his cock

       cc.      2019-07-03 20:53:34 king.green1990@gmail.com: No

       dd.      2019-07-03 20:53:37 sectoy633@gmail.com: Show me you and your

wife fucking
       1:20-mj-06053-JEH # 1        Page 20 of 72



             ee.   2019-07-03 20:53:51 sectoy633@gmail.com: And I'll show you me

      getting fucked

             ff.   2019-07-03 20:59:26 sectoy633@gmail.com: ?

             gg.   019-12-01 13:23:58 king.green1990@gmail.com: Hi

      34.    Within the data provided by Google, I observed a folder titled

“king.green1990.chats.” I observed the following chats between the user

king.green1990@gmail.com and the user Poetguy001@gmail.com:

             a.    2019-12-01 13:23:41 poetguy001@gmail.com:

             b.    2019-12-01 13:23:41 poetguy001@gmail.com:

             c.    2019-12-01 13:23:41 poetguy001@gmail.com:

             d.    2019-12-01 13:23:41 poetguy001@gmail.com:

             e.    2019-12-01 13:23:44 king.green1990@gmail.com: Hey

             f.    2019-12-01 13:23:44 king.green1990@gmail.com:

             g.    2019-12-01 13:24:03 poetguy001@gmail.com:

             h.    2019-12-01 13:24:03 poetguy001@gmail.com:

             i.    2019-12-01 13:24:12 poetguy001@gmail.com: Hello

             j.    2019-12-01 13:24:32 poetguy001@gmail.com: Are you from chat

      hour daddy

             k.    2019-12-01 13:27:03 king.green1990@gmail.com:

             l.    2019-12-01 13:27:07 king.green1990@gmail.com: Yes

             m.    2019-12-01 13:27:43 poetguy001@gmail.com: Awesome . How are

      you doing this fine morning
       1:20-mj-06053-JEH # 1       Page 21 of 72



             n.     2019-12-01 13:28:09 king.green1990@gmail.com: So horny

             o.     2019-12-01 13:28:49 poetguy001@gmail.com: I know the feeling well

             p.     2019-12-01 13:29:35 poetguy001@gmail.com: If I was there with you

      all what could I do to help you out ?

             q.     2019-12-01 13:30:33 king.green1990@gmail.com: Go find some kids.

             r.     2019-12-01 13:32:00 poetguy001@gmail.com: Ummmm like at a

      library maybe . Kinda chilly for parks and such .

             s.     2019-12-01 13:32:01 king.green1990@gmail.com: Can I see

      something nasty?

             t.     2019-12-01 13:32:10 king.green1990@gmail.com: Mmmm

             u.     2019-12-01 13:33:02 poetguy001@gmail.com: I'd have to take a

      couple pics . But I can if you give me a few .

             v.     2019-12-01 13:33:22 king.green1990@gmail.com: Do you have any

      young?

             w.     2019-12-01 13:33:30 poetguy001@gmail.com: No

             x.     2019-12-01 13:34:05 poetguy001@gmail.com: Just me . Was kinda

      hoping mommy and daddy had some

             y.     2019-12-01 13:34:31 poetguy001@gmail.com: Guess maybe we are in

      the same boat huh.

      35.    Within the data provided by Google, I observed a folder titled

“king.green1990.chats.” I observed the following chats between the user

king.green1990@gmail.com and the user Zaa232845@gmail.com:
         1:20-mj-06053-JEH # 1    Page 22 of 72



             a.     2019-12-09 20:45:31 zaa232845@gmail.com:

             b.     2019-12-09 20:47:19 king.green1990@gmail.com: Anyone around?

             c.     2019-12-09 20:47:26 zaa232845@gmail.com: Yes sorry

             d.     2019-12-09 20:47:50 king.green1990@gmail.com: Who is around?

             e.     2019-12-09 20:47:59 zaa232845@gmail.com: My mom

             f.     2019-12-09 20:48:33 king.green1990@gmail.com: You pulled it out

     with her around?

             g.    2019-12-09 20:49:59 zaa232845@gmail.com: No i have picture of my

     dick

             h.     2019-12-09 20:50:04 zaa232845@gmail.com: What about you

             i.     2019-12-09 20:50:12 zaa232845@gmail.com: Anyone around?

             k.    2019-12-09 20:50:16 king.green1990@gmail.com: No.

             l.     2019-12-09 20:50:33 king.green1990@gmail.com: Mom ever catch

     you jerking off?

             j.     2019-12-09 20:51:05 zaa232845@gmail.com: No

             k.    2019-12-09 20:51:31 king.green1990@gmail.com: You ever see her

naked?

             l.     2019-12-09 20:52:04 zaa232845@gmail.com: No

             m.     2019-12-09 20:53:54 king.green1990@gmail.com: Do you want to

     jerk off to her?

             n.     2019-12-09 20:54:42 zaa232845@gmail.com: No
 1:20-mj-06053-JEH # 1    Page 23 of 72



      o.    2019-12-09 20:54:56 zaa232845@gmail.com: I want to jerk off to

young boys and girls

      p.    2019-12-09 21:00:18 zaa232845@gmail.com: Have you ever try doing

something naughty with young boys or girls??

      q.    2019-12-17 12:44:51 zaa232845@gmail.com: Hey

      r.    2019-12-17 12:44:55 zaa232845@gmail.com: How are you today??

      s.    2019-12-06 13:28:28 zaa232845@gmail.com:

      t.    2019-12-06 13:28:28 zaa232845@gmail.com:

      u.    2019-12-06 13:28:28 zaa232845@gmail.com:

      v.    2019-12-06 13:28:28 zaa232845@gmail.com:

      w.    2019-12-06 13:28:30 king.green1990@gmail.com: Hey

      x.    2019-12-06 13:28:30 king.green1990@gmail.com:

      y.    2019-12-06 13:28:37 zaa232845@gmail.com:

      z.    2019-12-06 13:28:37 zaa232845@gmail.com:

      aa.   2019-12-06 13:28:39 zaa232845@gmail.com: Hi

      bb.   2019-12-06 13:30:11 zaa232845@gmail.com: Have you ever try doing

something naughty with young boys or girls??

      cc.   2019-12-06 13:36:56 king.green1990@gmail.com:

      dd.   2019-12-06 13:37:02 king.green1990@gmail.com: Yes. Have you?

      ee.   2019-12-06 13:37:23 zaa232845@gmail.com: Once

      ff.   2019-12-06 13:37:24 zaa232845@gmail.com: Yes
          1:20-mj-06053-JEH # 1      Page 24 of 72



                gg.    2019-12-06 13:38:08 king.green1990@gmail.com: Can I see

something fun?

                hh.    2019-12-06 13:38:15 zaa232845@gmail.com: Sure

                ii.    2019-12-06 13:38:27 zaa232845@gmail.com: But what u can give me

         for it??

                jj.    2019-12-06 13:38:58 king.green1990@gmail.com: Depends on how

         good it is.

                kk.    2019-12-06 13:39:05 king.green1990@gmail.com: What's your age

limit?

                ll.    2019-12-06 13:39:16 zaa232845@gmail.com: Between 6 to 15 years

                mm. 2019-12-06 13:39:49 king.green1990@gmail.com: Ok. I don't have

one

                nn.    2019-12-06 13:40:04 zaa232845@gmail.com: What u have?

                oo.    2019-12-06 13:40:24 king.green1990@gmail.com: Just about anything

                pp.    2019-12-06 13:40:57 zaa232845@gmail.com: U meant adult sex

videos?

                qq.    2019-12-06 13:47:05 king.green1990@gmail.com: And more...

                rr.    2019-12-06 13:47:22 zaa232845@gmail.com: Like what?

                ss.    2019-12-06 13:47:31 zaa232845@gmail.com: Tell me what u have

                tt.    2019-12-06 13:47:47 zaa232845@gmail.com: I have over 200 videos

         of young girls get fucked and mastrubate

                uu.    2019-12-06 13:47:51 king.green1990@gmail.com: Young
          1:20-mj-06053-JEH # 1    Page 25 of 72



              vv.    2019-12-06 13:47:56 king.green1990@gmail.com: How young?

              ww.    2019-12-06 13:48:08 zaa232845@gmail.com: Between 5 to 15

              xx.    2019-12-06 13:50:06 zaa232845@gmail.com: U like young girls

videos?

              yy.    2019-12-06 13:50:31 king.green1990@gmail.com: Yess

              zz.    2019-12-06 13:51:07 zaa232845@gmail.com: Tell me about the videos

      you have?

              aaa.   2019-12-06 13:54:24 zaa232845@gmail.com: ?

              bbb.   2019-12-06 13:56:05 king.green1990@gmail.com: Anything from

      babies to teens.

              ccc.   2019-12-06 13:56:15 zaa232845@gmail.com: Oh wow

              ddd. 2019-12-06 13:56:24 zaa232845@gmail.com: So u have a lot of videos

lol

              eee.   2019-12-06 13:56:31 king.green1990@gmail.com: Yes

              fff.   2019-12-06 13:56:46 zaa232845@gmail.com: Where wan can trade

videos?

              ggg.   2019-12-06 13:56:54 zaa232845@gmail.com: Where we **

              hhh.   2019-12-06 13:57:59 king.green1990@gmail.com: Here?

              iii.   2019-12-06 13:58:12 zaa232845@gmail.com: My all videos on mega

              jjj.   2019-12-06 13:58:19 zaa232845@gmail.com: I can send it all there

              kkk.   2019-12-06 13:58:24 zaa232845@gmail.com: I cant here

              lll.   2019-12-06 13:58:37 zaa232845@gmail.com: I tried couple of times
          1:20-mj-06053-JEH # 1     Page 26 of 72



               mmm. 2019-12-06 13:58:41 king.green1990@gmail.com: Ok

               nnn.   2019-12-06 13:59:03 zaa232845@gmail.com: What’s your mega

email??

               ooo.   2019-12-06 13:59:16 king.green1990@gmail.com:

         Mommyanddaddy469@gmail.com

               ppp. 2019-12-06 14:00:41 zaa232845@gmail.com: I send friend request

               qqq.   2019-12-06 14:02:58 zaa232845@gmail.com: I add u on mega

               rrr.   2019-12-06 14:26:32 king.green1990@gmail.com: Did you get the

video?

               sss.   2019-12-06 14:31:13 zaa232845@gmail.com: Yes

               ttt.   2019-12-06 14:31:16 zaa232845@gmail.com: One video

               uuu. 2019-12-06 14:31:28 zaa232845@gmail.com: I want more Ⴠ

               vvv.   2019-12-06 19:31:18 zaa232845@gmail.com: Hey

               www. 2019-12-06 19:31:32 zaa232845@gmail.com: I know I bother you but

         can u send me videos

               xxx.   2019-12-09 20:43:14 king.green1990@gmail.com: How old are you?

               yyy.   2019-12-09 20:43:25 zaa232845@gmail.com: 19

               zzz.   2019-12-09 20:43:27 zaa232845@gmail.com: Why??

               aaaa. 2019-12-09 20:43:35 king.green1990@gmail.com: Bi?

               bbbb. 2019-12-09 20:43:40 zaa232845@gmail.com: Top bi

               cccc. 2019-12-09 20:43:53 king.green1990@gmail.com: Can I see your

cock?
       1:20-mj-06053-JEH # 1       Page 27 of 72



      36.    Within the data provided by Google, I observed a folder titled

“king.green1990.chats.” I observed the following chats between the user

king.green1990@gmail.com and the user Hotbabe9419@gmail.com:

             a.    2019-12-09 21:12:22 king.green1990@gmail.com:

             b.    2019-12-09 21:13:46 king.green1990@gmail.com:

             c.    2019-12-09 21:13:47 king.green1990@gmail.com:

             d.    2019-12-09 21:13:49 king.green1990@gmail.com:

             e.    2019-12-09 21:13:50 king.green1990@gmail.com:

             f.    2019-12-09 21:13:52 king.green1990@gmail.com:

             g.    2019-12-09 21:13:53 king.green1990@gmail.com:

             h.    2019-12-09 21:13:55 king.green1990@gmail.com:

             i.    2019-12-09 21:13:55 king.green1990@gmail.com: You like those?

             j.    2019-12-09 22:08:39 hotbabe9419@gmail.com: oh yea you got any of

      girls sucking a boy small dick

             k.    2019-12-09 21:12:19 king.green1990@gmail.com: [ THIS IS A

      DIGITAL IMAGE OF AN ADULT MALE PLACING HIS ERECT PENIS IN A

      PREPUBESCENT FEMALE’S VAGINA ].

                   1.     I compared the file King.Green1990 sent to user hotbabe9419

             at 2019-12-09 21:12:19 with the files in the folder, King.Green1990.Chats.”

             The file’s name is “a29130eed452b7b1b2024c2e402cea88.”

             l.    2019-12-09 20:58:41 hotbabe9419@gmail.com:

             m.    2019-12-09 20:58:41 hotbabe9419@gmail.com:
        1:20-mj-06053-JEH # 1       Page 28 of 72



             n.       2019-12-09 20:58:41 hotbabe9419@gmail.com:

             o.      2019-12-09 20:58:41 hotbabe9419@gmail.com:

             p.       2019-12-09 20:58:44 king.green1990@gmail.com: Heyyy

             q.      2019-12-09 20:58:44 king.green1990@gmail.com:

             r.      2019-12-09 20:59:00 hotbabe9419@gmail.com:

             s.       2019-12-09 20:59:00 hotbabe9419@gmail.com:

             t.      2019-12-09 20:59:03 hotbabe9419@gmail.com: hi

             u.       2019-12-09 20:59:15 king.green1990@gmail.com:

             v.      2019-12-09 20:59:31 king.green1990@gmail.com: Are you being a

      nasty little slut

             w.       2019-12-09 20:59:49 hotbabe9419@gmail.com: ofc

             x.      2019-12-09 21:00:14 king.green1990@gmail.com: Show me

             y.      2019-12-09 21:01:10 hotbabe9419@gmail.com: you show me a few

      pics of the girls first.

      37.    I reviewed the contents within the folder provided by Google,

“king.green1990.Drive.001.Preserved.” This folder contains another folder titled

“Drive.” I reviewed this folder and observed the following files:

             a.       20150718_105150.jpg (MD5:

FF5CA89FF73E3E3BE2A50CE53402DC9A)

      This digital image depicts a female baby. The baby’s diaper is underneath the

      child. The female’s legs are pulled up and apart allowing a clear view of the

      female’s vagina and opening of the anus.
 1:20-mj-06053-JEH # 1       Page 29 of 72



             1.     Another folder provided by Google contained the metadata

      for this file. The metadata indicates the creation date for this file is April

      14, 2016 at 7:13 PM UTC.

      b.     20150718_105409.jpg (MD5:

BEF41A10D2FB39CDDC7C8A74FF42D85B)

This digital image depicts a female toddler. The toddler’s diaper is underneath

the child. The female’s legs are pulled up, allowing a clear view of the female’s

vagina and opening of the anus.

             1.     Another folder provided by Google contained the metadata

      for this file. The metadata indicates the creation date for this file is April

      14, 2016 at 7:12 PM UTC.



      c.     20150718_105345.jpg (MD5:

FC6F170FE101645B1B4F29DE978725C6)

This digital image depicts a female toddler. The toddler’s diaper is underneath

the child. The female’s legs are pulled up, allowing a clear view of the female’s

vagina and opening of the anus.

             1.     Another folder provided by Google contained the metadata

      for this file. The metadata indicates the creation date for this file is April

      14, 2016 at 7:12 PM UTC.

      d.     20150724_195208.jpg (MD5:

46D9A8C324D56CCF8050C3F8278FDB30)
        1:20-mj-06053-JEH # 1       Page 30 of 72



      This digital image depicts a female toddler. The toddler’s diaper is underneath

      the child. The female’s legs are pulled up, allowing a clear view of the female’s

      vagina and opening of the anus.

                    1.     Another folder provided by Google contained the metadata

             for this file. The metadata indicates the creation date for this file is April

             14, 2016 at 7:13 PM UTC.

      38.    The folder, “King.Green1990.Photos.Albums” contained a folder titled,

´+DQJRXW&KORH$GDPVŏ6HEDVWLDQ6DOHµ7KLVIROGHUFRQWDLQHGDVSUHDGVKHHW

detailing the communications between Chloe Adams and Sebastian Sale. It also

included several images depicting children engaged in sexual conduct.

      39.    The spreadsheet notes the dates associated with these images are

12/9/2019 to 12/11/2019. The spreadsheet does not indicate which user sent or

received the files. The files are the child pornography files noted in the CTRs.

      40.    The file, “king.green1990@gmail.com.Gmail.Content.mbox” contained

thousands of e-mails. The name Sebastian Sale appeared in some of the e-mails. The

term, “mommyanddaddy469” appeared in four of the e-mail artifacts.

      41.    Google provided several folders that contained images of a person that I

recognize as Sebastian Sale.

                   CYBERTIPLINE REPORT # 60649407 – GOOGLE INC.

      42.    On February 14, 2020, I received notification from the ILAGs office that

NCMEC received three CTRs related to the Google account

“1mommyanddaddy469@gmail.com.”
        1:20-mj-06053-JEH # 1       Page 31 of 72



      43.    Christine Feller with the ILAGs office compared the IP addresses with the

Google account “1mommyanddaddy469@gmail.com” and the Google account

“king.green1990@gmail.com.” Some of the IP addresses are the same.

      44.    On or about December 05, 2019, Google, Inc. (Google) reported to the

National Center for Missing and Exploited Children (NCMEC) that the user

“1mommyanddaddy469@gmail.com,” uploaded two files that Google suspected of

containing illegal content. According to the CTR, the incident type is “Apparent Child

Pornography (Unconfirmed).” It also notes, “NCMEC Incident Type is based on

NCMEC's review of the report OR a "Hash Match" of one or more uploaded files.

NCMEC may not have viewed all uploaded files submitted by the reporting ESP.”

      45.    The CTR also notes, “Google identifies and reports child sexual abuse

imagery in accordance with federal statutory definition of child pornography as

referenced in 18 USC 2256. Generally, if a report does not contain an upload IP, it may

be because Google does not have the information accessible at the time of the report. To

the extent that Google does have a record of the upload IP, it can be disclosed in

response to valid legal process.

      46.    Account information such as IP addresses and user provided information

(such as SMS number or secondary e-mail address or Date of Birth) may change over

time and/or reflect user provided data that may be inaccurate. This information should

be investigated and confirmed independently.

      47.    Any account reported in this Cybertip may or may not be disabled in the

course of making the report. For information on which legal process is required for
        1:20-mj-06053-JEH # 1      Page 32 of 72



various types of data associated with Google's products and services, please refer to our

Transparency Report available here

http://www.google.com/transparencyreport/userdatarequests/legalprocess/.

      48.    If you intend to seek additional data from Google, please reference this

and any related CyberTip number(s) prominently in your legal process.

      49.    With respect to the portion of this CyberTip containing the heading: "Was

File Reviewed by Company?", when Google responds "Yes" it means the contents of the

file reported were viewed by a person concurrently to or immediately preceding the

sending of the CyberTip.

      50.    When Google responds "No", it means that while the contents of the file

were not reviewed concurrently to making the report, historically a person had

reviewed a file whose hash (or digital fingerprint) matched the hash of the reported

image and determined it contained apparent child pornography.”

      51.    The IP addresses are the same between the CTRs related to connection

between these CTRs and the previously listed CTRs

      52.    The CTR notes the following about the suspect:

             a.     Name: Bob Bob

             b.     E-mail address: 1mommyanddaddy469@gmail.com

      53.    The CTR then listed the following IP Addresses associated with the

Google account. (On February 15, 2020, I ran an inquiry of each IP Address through the

American Registry for Internet Numbers (ARIN) to determine who owns each IP

Address. I noted the owners, according to ARIN, in parenthesis after each IP Address.
        1:20-mj-06053-JEH # 1      Page 33 of 72



             a.     73.110.34.70 (Login) - 12-03-2019 13:25:33 UTC

      (Comcast IP Services, LLC)

             b.     2601:247:4003:cc50:80c1:ee26:5c84:fd31 (Login) - 12-02-2019 12:42:17

UTC

      (Comcast Cable Communications, LLC)

             c.     2601:247:4003:cc50:bcac:6fc9:eea9:f357 (Login) - 11-30-2019 09:02:55

UTC

      (Comcast Cable Communications, LLC)

      54.    The CTR also notes, “Google became aware of the reported content which

was stored in Google Photos Infrastructure.”

      55.    The CTR reflects the user uploaded the following files, which are listed

below by the Filename, MD5 hash value, Submittal ID, Original Filename Associated

with File, whether or not Google viewed the entire contents of the uploaded file, and

whether or not the contents of the uploaded files were publicly available.

             a.     Filename: report_1820179895078044040

      MD5: c79f218347479a2e2b79bbce14935cc2

      Submittal ID: 1f4d35b52379b5da2fcf1d6b6e80ef1e

      Original Filename Associated with File: 2019-12-03.jpg

      Did Reporting ESP view entire contents of uploaded file? (Information Not

      Provided by Company)

      Were entire contents of uploaded file publicly available? No
       1:20-mj-06053-JEH # 1           Page 34 of 72



                     1.    I obtained federal search warrant 20-MJ-6027 and viewed

                    this file. This image depicts a female performing oral sex on a

                    prepubescent male.

            b.      Filename: report_11791291344269323484

            MD5: 106d4219f723eda66dee2106fc8c6b31

            Submittal ID: 6611ec4c7ef3201de99005c4bf1b403b

            Original Filename Associated with File: 2019-12-03.jpg

            Did Reporting ESP view entire contents of uploaded file? (Information

            Not Provided by Company)

            Were entire contents of uploaded file publicly available? No

                     2.    I obtained federal search warrant 20-MJ-6027 and viewed

                    this file. This image depicts a female, approximately 8 to 10-years

                    old on a bed. The female is not wearing any clothing below her

                    waist. The female is position with her knees against the bed and

                    her midsection off the bed toward the ceiling. An adult male has

                    his erect penis near the opening of the female’s vagina, which is

                    clearly visible.



                 CYBERTIPLINE REPORT # 61040044 – GOOGLE INC.

      56.   On or about December 12, 2019, Google, Inc. (Google) reported to the

National Center for Missing and Exploited Children (NCMEC) that the user

“1mommyanddaddy469@gmail.com,” uploading one file that Google suspected of
        1:20-mj-06053-JEH # 1      Page 35 of 72



containing illegal content. According to the CTR, the incident type is “Apparent Child

Pornography.” It also notes, “NCMEC Incident Type is based on NCMEC's review of

the report OR a "Hash Match" of one or more uploaded files. NCMEC may not have

viewed all uploaded files submitted by the reporting ESP.”

      57.    Google provided the same information regarding their handling of CTRs

as it did in the previously discussed CTR.

      58.    The CTR notes the following about the suspect:

                    a.     Name: Bob Bob

                    b.     E-mail address: 1mommyanddaddy469@gmail.com

      59.    The CTR reflects the user uploaded the following file, which is listed

below by the Filename, MD5 hash value, Submittal ID, Original Filename Associated

with File, whether or not Google viewed the entire contents of the uploaded file, and

whether or not the contents of the uploaded files were publicly available.

             a.     Filename: Google-CT-RPT-e0d4439dd0a67ec50f510827c8965310-

      2019-12-03

      MD5: 16bda40a457f6c16d621dc675ce7f7f4

      Submittal ID: 7de3a609abd41a3c7ca20ea8e475a9cb

      Original Filename Associated with File: 2019-12-03

      Did Reporting ESP view entire contents of uploaded file? Yes

      Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

      by Company)
        1:20-mj-06053-JEH # 1      Page 36 of 72



      Were entire contents of uploaded file publicly available? (Information Not

      Provided by Company)

      Description: This is a video, which lasts approximately 48-seconds. The video

      depicts an adult male repeatedly inserting his erect penis into the anus of a

      prepubescent male. The video shows the prepubescent male’s penis and the

      opening of his anus.



                  CYBERTIPLINE REPORT # 60697731 – GOOGLE INC.

      60.    On or about December 06, 2019, Google, Inc. (Google) reported to the

National Center for Missing and Exploited Children (NCMEC) that the user

“1mommyanddaddy469@gmail.com,” uploading nine files that Google suspected of

containing illegal content. According to the CTR, the incident type is “Apparent Child

Pornography.” It also notes, “NCMEC Incident Type is based on NCMEC's review of

the report OR a "Hash Match" of one or more uploaded files. NCMEC may not have

viewed all uploaded files submitted by the reporting ESP.”

      61.    Google provided the same information regarding their handling of CTRs

as it did in the previously discussed CTR.

      62.    The CTR notes the following about the suspect:

             a.      Name: Bob Bob

             b.      E-mail address: 1mommyanddaddy469@gmail.com

      63.    The CTR reflects the user uploaded nine files. I described three of those

files below, which are listed below by the Filename, MD5 hash value, Submittal ID,
        1:20-mj-06053-JEH # 1      Page 37 of 72



Original Filename Associated with File, whether or not Google viewed the entire

contents of the uploaded file, and whether or not the contents of the uploaded files were

publicly available.

              a.      Filename: report_16202501859274345780

       MD5: 66588dec999a315a3ff84bb238efbd58

       Submittal ID: 92108b09b97a8b2b92a8513a5decf0e7

       Original Filename Associated with File: 2019-12-03.jpg

       Did Reporting ESP view entire contents of uploaded file? Yes

       Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

       by Company)

       Were entire contents of uploaded file publicly available? No

       Description: This digital image contains two individual images. The first image

       (on top) depicts a female child approximately 7-years old performing fellatio on

       an adult male. The second image (on bottom) depicts a female child

       approximately 7-years old, placing the tip of her tongue on the end of an adult

       male`s erect penis.

              b.      Filename: report_2786373398398199316

       MD5: 09ce1bb8d4ee62f840f6a5e5a9d29130

       Submittal ID: a3b43a4fca1288d758c70c632df86413

       Original Filename Associated with File: 2019-12-03.jpg

       Did Reporting ESP view entire contents of uploaded file? Yes
 1:20-mj-06053-JEH # 1      Page 38 of 72



Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

by Company)

Were entire contents of uploaded file publicly available? No

Description: This is a digital image that a female child, approximately 6-years

old, kneeling in front of an adult male. The female has both of her hands on the

male`s erect penis.

      c.     Filename: report_6947927859437913274

MD5: a916702172a3b7878fd7ee84ad1c645b

Submittal ID: 5a1d5b4e7f75b26e0978097e66f7c001

Original Filename Associated with File: 2019-12-03.jpg

Did Reporting ESP view entire contents of uploaded file? Yes

Did Reporting ESP view the EXIF of uploaded file? (Information Not Provided

by Company)

Were entire contents of uploaded file publicly available? No

Description: This is a digital image depicting a female, approximately 8-years

old, positioned face down. The female is wearing a white shirt but is not

wearing any clothing below the waist. The opening of the female’s anus is

shown and appears to be the focal point of the image. A male’s erect penis is

shown close to the female’s anus.



  GOOGLE’S RESPONSE TO FEDERAL SEARCH WARRANT 20-MJ-6026
        1:20-mj-06053-JEH # 1       Page 39 of 72



       64.    On February 20, 2020, I obtained a search warrant (20-MJ-6026) relating to

the Google account “1mommyanddaddy469@gmail.com” and accounts associated with

the CTRs from the United States District Court for the Central District of Illinois.

       65.    On February 20, 2020, I submitted federal search warrant 20-mj-6026 to

Google using Google’s law enforcement portal.

       66.    On February 21, 2020, I received notification from Google that they

provided the data listed in search warrant 20-MJ-6026. I accessed Google’s law

enforcement portal and downloaded the data.

       67.    Within the data provided by Google, the name listed for the subscriber is

Bob Bob.

       68.    The data provided by Google indicates the user created the account

king.green1990@gmail.com on 2019/12/205.

       69.    The data provided by Google does not list a telephone number

       70.    I reviewed the content within folder

“1mommyanddaddy469.346157702923.GooglePhotos.PhotoResource_001.” This folder

contains the folder “Google Photos.” This folder contains three folders relating to

Hangouts, which is a chat platform of Google.

       71.    The first hangout folder I reviewed is “Hangout_

PRPP\DQGGDGG\#JPDLOFRPŏGDYHMµ7KLVIROGHUFRQWDLQVWKUHHGLJLWDOILOHV

and three spreadsheets.

              a.     File “2019-12-03” depicts a black dog performing cunnilingus on an

       adult female. The female is only shown from the waist down.
       1:20-mj-06053-JEH # 1      Page 40 of 72



                   1.     The spreadsheet related to this file reflects the “photo taken

            date/time” is June 6, 2019 at 9:18:42 PM UTC. The spreadsheet also notes

            the “Creation date/time” is December 3, 2019 at 1:55:11 PM UTC.

            b.     File “2019-12-03(1)” is a video file that depicts a small child

      performing cunnilingus on an adult female. The video does show the child’s face

      and the video has sound.

                   1.     The spreadsheet associated with this file reflects the “Photo

            Taken date/time” is June 6, 2019 at 9:45:21 PM UTC. The spreadsheet also

            notes the “Creation date/time” is December 3, 2019 at 3:46:14 PM UTC.

            c.     File “2019-12-03(2) depicts a brown dog performing cunnilingus on

      an adult female. The female is only shown from the waist down.

                   1.     The spreadsheet related to this file reflects the “Photo Taken

            date/time” as May 13, 2019, 4:13:48 AM UTC. The spreadsheet associated

            with this file depicts someone created this file on December 3, 2019 at

            3:59:00 PM UTC. The document shows a “Modification date/time” as

            January 9, 2020 at 6:43:33 PM UTC.

                   2.     The spreadsheet also contains metadata which reflects the

            EXIF Latitude for the file is 40.704 and EXIF Longitude is 90.0981.

                          a.     I entered these coordinates into Google maps and the

                   address shows 35361 N Fennessy St, Farmington, IL 61531.

      72.   Because I know these files are associated with the chats between user

1mommyanddaddy469 and user davej, I reviewed the chats Google provided before
        1:20-mj-06053-JEH # 1         Page 41 of 72



continuing to review the other photo folders. Below are the chats between the user

1mommyanddaddy469 and the user djk68068@gmail.com:

             a.      2019-12-02 12:17:24 djk68068@gmail.com:

             b.      2019-12-02 12:17:24 djk68068@gmail.com:

             c.      2019-12-02 12:17:24 djk68068@gmail.com:

             d.      2019-12-02 12:17:24 djk68068@gmail.com:

             e.      2019-12-02 12:17:30 djk68068@gmail.com: hi

             f.      2019-12-02 12:17:39 1mommyanddaddy469@gmail.com:

             g.      2019-12-02 12:17:40 1mommyanddaddy469@gmail.com:

             h.      2019-12-02 12:17:44 1mommyanddaddy469@gmail.com: Wyd?

             i.      2019-12-02 12:17:47 djk68068@gmail.com:

             j.      2019-12-02 12:18:01 djk68068@gmail.com: just waking and relaxing

      how about u

             k.      2019-12-02 12:18:45 1mommyanddaddy469@gmail.com: Just

relaxing.

             l.      2019-12-02 12:18:54 djk68068@gmail.com: still in bed?

             m.      2019-12-02 12:19:01 1mommyanddaddy469@gmail.com: Where's

      that's cute little girl of yours?

             n.      2019-12-02 12:19:20 djk68068@gmail.com: shes 18 now she lives on

      here own

             o.      2019-12-02 12:19:41 djk68068@gmail.com: with her gf
       1:20-mj-06053-JEH # 1       Page 42 of 72



             p.      2019-12-02 12:20:18 1mommyanddaddy469@gmail.com: Did you

      ever play with her?

             q.      2019-12-02 12:21:04 djk68068@gmail.com: alittle when she was

      younger she don t even live in the same state now

             r.      019-12-02 12:21:35 djk68068@gmail.com: do you play with yours?

             s.      2019-12-02 12:22:54 1mommyanddaddy469@gmail.com: We want

to.

             t.      2019-12-02 12:23:06 1mommyanddaddy469@gmail.com: Got any

      pics of her?

             u.      2019-12-02 12:24:41 djk68068@gmail.com: if i can see your real

             v.      2019-12-02 12:24:53 djk68068@gmail.com: and not a guy

             w.      2019-12-02 12:37:32 djk68068@gmail.com: do u cam

             x.      2019-12-02 12:48:24 djk68068@gmail.com: ?

             y.      2019-12-02 12:49:03 1mommyanddaddy469@gmail.com:

             z.      2019-12-02 13:00:22 djk68068@gmail.com: that was you dear?

             aa.     2019-12-02 13:07:53 djk68068@gmail.com: yes?

             bb.     2019-12-02 13:14:18 djk68068@gmail.com:

             cc.     2019-12-02 13:14:33 djk68068@gmail.com: are u here?

             dd.     2019-12-02 13:14:54 djk68068@gmail.com: ?

             ee.     2019-12-02 13:34:54 djk68068@gmail.com: are you hear?

             ff.     2019-12-02 13:51:19 djk68068@gmail.com: ?
 1:20-mj-06053-JEH # 1       Page 43 of 72



         gg.   2019-12-02 14:28:39 djk68068@gmail.com: did you like the pic of my

daughter?

         hh.   2019-12-02 14:33:06 djk68068@gmail.com: are u here?

         ii.   2019-12-02 15:35:06 djk68068@gmail.com: when will your step

daughter be home?

         jj.   2019-12-02 15:50:03 djk68068@gmail.com: do you want to see

another of my daughter?

         kk.   2019-12-02 19:13:36 djk68068@gmail.com: do you have more pics of

you 2?

         ll.   2019-12-03 00:34:53 djk68068@gmail.com: hi

         mm. 2019-12-03 10:25:00 djk68068@gmail.com: good morning

         nn.   2019-12-03 13:27:05 1mommyanddaddy469@gmail.com: Morning

         oo.   2019-12-03 13:55:12 1mommyanddaddy469@gmail.com: [ The notes

do not show any file, but the data in the folder Hangout_

PRPP\DQGGDGG\#JPDLOFRPŏGDYHMµUHIOHFWVWKLVLVDVVRFLDWHGZLWK)LOH

“2019-12-03” which depicts a black dog performing cunnilingus on an adult

female. ]

         pp.   2019-12-03 15:43:26 djk68068@gmail.com: very hot that was your

dog?

         qq.   2019-12-03 15:45:04 1mommyanddaddy469@gmail.com: No

         rr.   2019-12-03 15:45:12 djk68068@gmail.com: was it you?
 1:20-mj-06053-JEH # 1       Page 44 of 72



       ss.    2019-12-03 15:45:45 1mommyanddaddy469@gmail.com: No. Can I

see more of your daughter?

       tt.    2019-12-03 15:46:15 1mommyanddaddy469@gmail.com: [ The notes

do not show any file, but the data in the folder

+DQJRXWBPRPP\DQGGDGG\#JPDLOFRPŏGDYHMµUHIOHFWVWKLVLVDVVRFLDWHG

with File “2019-12-03(1)” which is a video file that depicts a small child

performing cunnilingus on an adult female. The video does show the child’s

face. The spreadsheet associated with this file reflects the “Photo Taken

date/time” is June 6, 2019, 9:45:21 PM UTC. The spreadsheet also notes the

“Creation date/time” is December 3, 2019 at 3:46:14 PM UTC. ]

       uu.    2019-12-03 15:46:58 djk68068@gmail.com: was that you?

       vv.    2019-12-03 15:47:46 1mommyanddaddy469@gmail.com: Yes

       ww.    2019-12-03 15:48:04 djk68068@gmail.com: you made her kiss it?

       xx.    2019-12-03 15:48:27 1mommyanddaddy469@gmail.com: No. I was

playing and she wanted to

       yy.    2019-12-03 15:48:43 djk68068@gmail.com: feel good

       zz.    2019-12-03 15:51:13 djk68068@gmail.com:

       aaa.   2019-12-03 15:51:40 1mommyanddaddy469@gmail.com: Yes

       bbb.   2019-12-03 15:51:55 1mommyanddaddy469@gmail.com: Omg I

want her little lips on my pussy

       ccc.   2019-12-03 15:52:03 djk68068@gmail.com: me 2
          1:20-mj-06053-JEH # 1    Page 45 of 72



              ddd. 2019-12-03 15:52:24 1mommyanddaddy469@gmail.com: Anymore

of her?

              eee.   2019-12-03 15:52:52 djk68068@gmail.com: yes do you have more of

      you and your step daughter?

              fff.   2019-12-03 15:56:37 djk68068@gmail.com:

              ggg.   2019-12-03 15:57:22 1mommyanddaddy469@gmail.com: Any with

      less on...?

              hhh.   2019-12-03 15:57:29 djk68068@gmail.com: no

              iii.   2019-12-03 15:57:34 djk68068@gmail.com: sry

              jjj.   2019-12-03 15:58:12 djk68068@gmail.com:

              kkk.   2019-12-03 15:59:01 1mommyanddaddy469@gmail.com: [ The notes

      do not show any file, but the data in the folder

      Hangout_1mommyanddDGG\#JPDLOFRPŏGDYHMµUHIOHFWVWKLVLVDVVRFLDWHG

      with file “2019-12-03(2) which depicts a brown dog performing cunnilingus on

      an adult female. The female is only shown from the waist down. The

      spreadsheet related to      this file reflects the “Photo Taken date/time” as May

      13, 2019, 4:13:48 AM UTC. The spreadsheet associated with this file depicts

      someone created this file on December 3, 2019 at 3:59:00 PM UTC. The document

      shows a “Modification date/time” as January 9, 2020 at 6:43:33 PM UTC. The

      EXIF Latitude for the file is 40.704 and EXIF Longitude is 90.0981. I entered these

      coordinates into Google maps and the address shows 35361 N Fennessy St,

      Farmington, IL 61531.
         1:20-mj-06053-JEH # 1        Page 46 of 72



                lll.   2019-12-03 16:01:26 djk68068@gmail.com: are you rubbing now

                mmm. 2019-12-03 16:03:06 1mommyanddaddy469@gmail.com: Any young

kids?

                nnn.   2019-12-03 16:03:11 djk68068@gmail.com: no

        73.     7KHQH[WKDQJRXWIROGHU,UHYLHZHGLV´+DQJRXWB%RE%REŏ-RKQ$QG

Jenn Haynes.” This folder contained three video files and three associated

spreadsheets.

                a.     File “2019-12-03” is video file depicting an adult male having sex

        with a female. Because of the quality of the video, I cannot determine or estimate

        the female’s age.

                       1.     The associated spreadsheet reflects the “Create date/time”

                for this file is December 3, 2019 at 4:31:32 PM UTC

                b.     File “2019-12-03(1)” which is a video file that depicts a small child

        performing cunnilingus on an adult female. The video does show the child’s

        face.

                       1.     The spreadsheet associated with this file reflects the “Photo

                Taken date/time” is June 6, 2019, 9:45:21 PM UTC. The spreadsheet also

                notes the “Creation date/time” is December 3, 2019 at 4:31:43 PM UTC.

                c.     File “2019-12-03(2)” depicts an adult male repeatedly inserting his

        erect penis into the opening of a prepubescent male’s anus.
        1:20-mj-06053-JEH # 1     Page 47 of 72



                    1.    The spreadsheet associated with this file reflects the “Photo

             Taken date/time” is June 6, 2019, 9:18:35 PM UTC. The spreadsheet also

             notes the “Creation date/time” is December 3, 2019 at 4:31:50 PM UTC.

      74.    Because I know these files are associated with the chats between user

1mommyanddaddy469 and user John and Jenn Haynes, I reviewed the chats Google

provided before continuing to review the other photo folders. Below are the chats

between the user 1mommyanddaddy469 and the user johnjennhaynes@gmail.com:

             a.     2019-12-03 15:47:59 johnjennhaynes@gmail.com:

             b.     2019-12-03 15:47:59 johnjennhaynes@gmail.com:

             c.     2019-12-03 15:47:59 johnjennhaynes@gmail.com:

             d.     2019-12-03 15:47:59 johnjennhaynes@gmail.com:

             e.     2019-12-03 15:48:03 1mommyanddaddy469@gmail.com: Hi there

             f.     2019-12-03 15:48:03 1mommyanddaddy469@gmail.com:

             g.     2019-12-03 15:52:50 johnjennhaynes@gmail.com:

             h.     2019-12-03 15:52:50 johnjennhaynes@gmail.com:

             i.     2019-12-03 15:52:54 johnjennhaynes@gmail.com: Hi

             j.     2019-12-03 15:55:44 1mommyanddaddy469@gmail.com:

             k.     2019-12-03 15:55:53 1mommyanddaddy469@gmail.com: What are

      you doing right now?

             l.     2019-12-03 16:02:06 johnjennhaynes@gmail.com: Working. Who this

             m.     2019-12-03 16:02:22 1mommyanddaddy469@gmail.com:

      Mommyanddaddy469@g
          1:20-mj-06053-JEH # 1    Page 48 of 72



               n.    2019-12-03 16:02:29 1mommyanddaddy469@gmail.com: On

chathour

               o.    2019-12-03 16:04:44 johnjennhaynes@gmail.com: O ok. So what up

               p.    2019-12-03 16:05:08 johnjennhaynes@gmail.com:

               q.    2019-12-03 16:05:44 1mommyanddaddy469@gmail.com: Trying to

cum

               r.    2019-12-03 16:06:44 johnjennhaynes@gmail.com:

               s.    2019-12-03 16:06:58 johnjennhaynes@gmail.com:

               t.    2019-12-03 16:07:04 johnjennhaynes@gmail.com: Does that help

               u.    2019-12-03 16:07:50 1mommyanddaddy469@gmail.com: Are you

alone?

               v.    2019-12-03 16:08:23 johnjennhaynes@gmail.com: No y. You can

         send anything

               w.    2019-12-03 16:17:43 1mommyanddaddy469@gmail.com: Who is

around?

               x.    2019-12-03 16:18:16 1mommyanddaddy469@gmail.com:

               y.    2019-12-03 16:18:17 1mommyanddaddy469@gmail.com:

               z.    2019-12-03 16:18:19 1mommyanddaddy469@gmail.com:

               aa.   2019-12-03 16:18:20 1mommyanddaddy469@gmail.com:

               bb.   2019-12-03 16:18:21 1mommyanddaddy469@gmail.com:

               cc.   2019-12-03 16:18:22 1mommyanddaddy469@gmail.com:

               dd.   2019-12-03 16:18:23 1mommyanddaddy469@gmail.com:
       1:20-mj-06053-JEH # 1        Page 49 of 72



             ee.    2019-12-03 16:18:24 1mommyanddaddy469@gmail.com:

             ff.    2019-12-03 16:18:59 1mommyanddaddy469@gmail.com: You like?

             gg.    2019-12-03 16:23:30 1mommyanddaddy469@gmail.com: No?

             hh.    2019-12-03 16:25:16 johnjennhaynes@gmail.com: Yes

             ii.    2019-12-03 16:27:54 johnjennhaynes@gmail.com: Omg very yummy.

             jj.    2019-12-03 16:30:18 1mommyanddaddy469@gmail.com: Got any for

me?

             kk.    2019-12-03 16:31:33 1mommyanddaddy469@gmail.com: [ The notes

      do not show any file, but the data in tKHIROGHU+DQJRXWB%RE%REŏ-RKQ$QG

      Jenn Haynes reflects this is associated with file “2019-12-03” is video file

      depicting an adult male having sex with a female. Because of the quality of the

      video, I cannot determine or estimate the female’s age. The associated

      spreadsheet reflect the “Create date/time” for this file is December 3, 2019 at

      4:31:32 PM UTC. ]

             ll.    2019-12-03 16:31:44 1mommyanddaddy469@gmail.com: [ The notes

      GRQRWVKRZDQ\ILOHEXWWKHGDWDLQWKHIROGHU+DQJRXWB%RE%REŏ-RKQ$QG

      Jenn Haynes reflects this is associated with file “2019-12-03(1)” which is a video

      file that depicts a small child performing cunnilingus on an adult female. The

      video does show the child’s face. The spreadsheet associated with this file

      reflects the “Photo Taken date/time” is June 6, 2019, 9:45:21 PM UTC. The

      spreadsheet also notes the “Creation date/time” is December 3, 2019 at 4:31:43

      PM UTC. ]
          1:20-mj-06053-JEH # 1    Page 50 of 72



              mm. 2019-12-03 16:31:51 1mommyanddaddy469@gmail.com: [ The notes

      do not show any file, but the data in the foldHU+DQJRXWB%RE%REŏ-RKQ$QG

      Jenn Haynes reflects this is associated with file “2019-12-03(2)” depicts an adult

      male repeatedly inserting his erect penis into the opening of a prepubescent

      male’s anus. The spreadsheet associated with this file         reflects the “Photo

      Taken date/time” is June 6, 2019, 9:18:35 PM UTC. The spreadsheet also notes

      the “Creation date/time” is December 3, 2019 at 4:31:50 PM UTC. ]

              nn.   2019-12-03 16:33:13 johnjennhaynes@gmail.com: I've got a couple.

      Itll have to be later. I'll have get to them I'm a handyman and at work right now

              oo.   2019-12-03 16:33:17 johnjennhaynes@gmail.com: Omg

              pp.   2019-12-03 16:35:19 1mommyanddaddy469@gmail.com: Any

babies?

              qq.   2019-12-03 16:38:33 johnjennhaynes@gmail.com: Maybe

              rr.   2019-12-03 16:39:13 1mommyanddaddy469@gmail.com: Can I see

      your daughter?

              ss.   2019-12-03 16:42:08 johnjennhaynes@gmail.com: Later

              tt.   2019-12-03 16:42:16 johnjennhaynes@gmail.com: I'm working

              uu.   2019-12-03 17:32:48 johnjennhaynes@gmail.com: Omg love them

              vv.   2019-12-04 00:46:12 johnjennhaynes@gmail.com:

              ww.   2019-12-04 00:46:19 johnjennhaynes@gmail.com:

              xx.   2019-12-04 00:46:35 johnjennhaynes@gmail.com:
         1:20-mj-06053-JEH # 1          Page 51 of 72



                  yy.    2019-12-04 00:47:12 johnjennhaynes@gmail.com: I've got some vids

       but having a hard time transferring

                  zz.    2019-12-04 01:22:52 johnjennhaynes@gmail.com:

                  aaa.   2019-12-04 01:23:36 johnjennhaynes@gmail.com: Man I hope your

       not a cop

       75.        7KHQH[WKDQJRXWIROGHU,UHYLHZHGLV´+DQJRXWB%RE%REŏ5REHUW&R[µ

This folder contains one image file, three video files and four spreadsheets associated

with the files.

                  a.     File “2019-12-03.jpg” depicts an adult male’s erect penis.

                         1.    The spreadsheet associated with this file reflects the “Photo

                  Take date/time” is December 3, 2019, 7:33:36 AM UTC. The “Creation

                  date/time” is listed as December 3, 2019, 1:33:55 PM UTC.

                  b.     File “2019-12-03.mov” is a video file that depicts an adult male

       masturbating. The male’s face is not shown, but his white sock is. The white

       sock has red line toward the toe area.

                         1.    The spreadsheet associated with this file reflects the “Photo

                  Take date/time” is December 3, 2019, 1:41:30 PM UTC. The “Creation

                  date/time” is listed as December 3, 2019 at 1:43:59 PM UTC.

                  c.     File “2019-12-03(1).mov” is a video file that depicts an adult male

       masturbating. The male’s face is not shown, but his white sock is. The white

       sock has red line toward the toe area.
        1:20-mj-06053-JEH # 1      Page 52 of 72



                    1.     The spreadsheet associated with this file reflects the “Photo

             Take date/time” is December 3, 2019, 1:51:48 PM UTC. The “Creation

             date/time” is listed as December 3, 2019 at 1:53:57 PM UTC.

             d.     File “2019-12-03(2).mov” is a video file that depicts a black dog

      performing cunnilingus on an adult female. The female is only shown from the

      waist down.

                    1.     The spreadsheet related to this file reflects the “photo taken

             date/time” is June 6, 2019, 9:18:42 PM UTC. The spreadsheet also notes

             the “Creation date/time” is December 3, 2019 at 1:54:54 PM UTC.

      76.    Because I know these files are associated with the chats between user

1mommyanddaddy469 and user Robert Cox, I reviewed the chats Google provided

before continuing to review the other photo folders. Below are the chats between the

user 1mommyanddaddy469 and the user rcox2592@gmail.com:

             a.     2019-12-03 13:27:52 rcox2592@gmail.com:

             b.     2019-12-03 13:27:52 rcox2592@gmail.com:

             c.     2019-12-03 13:27:52 rcox2592@gmail.com:

             d.     2019-12-03 13:27:52 rcox2592@gmail.com:

             e.     2019-12-03 13:27:56 1mommyanddaddy469@gmail.com: Hi

             f.     2019-12-03 13:27:56 1mommyanddaddy469@gmail.com:

             g.     2019-12-03 13:29:12 rcox2592@gmail.com:

             h.     2019-12-03 13:29:37 rcox2592@gmail.com:

             i.     2019-12-03 13:29:47 rcox2592@gmail.com:
          1:20-mj-06053-JEH # 1       Page 53 of 72



               j.       2019-12-03 13:30:55 1mommyanddaddy469@gmail.com:

               k.       2019-12-03 13:31:05 1mommyanddaddy469@gmail.com: Mmm

               l.       2019-12-03 13:32:09 1mommyanddaddy469@gmail.com: Wyd?

               m.       2019-12-03 13:32:14 rcox2592@gmail.com:

               n.       2019-12-03 13:32:15 rcox2592@gmail.com:

               o.       2019-12-03 13:32:16 rcox2592@gmail.com:

               p.       2019-12-03 13:32:18 rcox2592@gmail.com:

               q.       2019-12-03 13:32:19 rcox2592@gmail.com: Send that dick daddy

               r.       2019-12-03 13:33:55 1mommyanddaddy469@gmail.com:

               s.       2019-12-03 13:34:02 1mommyanddaddy469@gmail.com: Are you all

         by yourself?

               t.       2019-12-03 13:34:16 rcox2592@gmail.com: No but damn

               u.       2019-12-03 13:34:44 1mommyanddaddy469@gmail.com: Who with

you?

               v.       2019-12-03 13:35:39 rcox2592@gmail.com: Family

               w.       2019-12-03 13:36:20 rcox2592@gmail.com:

               x        2019-12-03 13:37:05 1mommyanddaddy469@gmail.com: In the

         room with you?

               y.       2019-12-03 13:37:56 rcox2592@gmail.com: Yeah

               z.       2019-12-03 13:38:06 1mommyanddaddy469@gmail.com: Who is

there?
          1:20-mj-06053-JEH # 1        Page 54 of 72



                aa.    2019-12-03 13:38:42 rcox2592@gmail.com: Family send you jerking

off

                bb.    2019-12-03 13:39:31 1mommyanddaddy469@gmail.com: Do you

         have any kids?

                cc.    2019-12-03 13:40:12 rcox2592@gmail.com: A sub

                dd.    2019-12-03 13:40:13 rcox2592@gmail.com: Son

                ee.    2019-12-03 13:40:23 1mommyanddaddy469@gmail.com: How old is

he?

                ff.    2019-12-03 13:42:10 rcox2592@gmail.com: 10

                gg.    2019-12-03 13:43:59 1mommyanddaddy469@gmail.com: [ The notes

         GRQRWVKRZDQ\ILOHEXWWKHGDWDLQWKHIROGHU+DQJRXWB%RE%REŏ5REHUW&R[

         reflects this is associated with file “2019-12-03.jpg” depicts an adult male’s erect

         penis. The spreadsheet associated with this file reflects the “Photo Take

         date/time” is December 3, 2019, 7:33:36 AM UTC. The “Creation date/time” is

         listed as December 3, 2019, 1:33:55 PM UTC. ]

                hh.    2019-12-03 13:45:08 rcox2592@gmail.com: Cum daddy

                ii.    2019-12-03 13:45:44 1mommyanddaddy469@gmail.com: Help me

cum.

                jj.    2019-12-03 13:46:05 1mommyanddaddy469@gmail.com: Where is

he at?

                kk.    2019-12-03 13:50:29 1mommyanddaddy469@gmail.com: You there?
          1:20-mj-06053-JEH # 1     Page 55 of 72



              ll.   2019-12-03 13:53:57 1mommyanddaddy469@gmail.com: [ The notes

      do not show any ILOHEXWWKHGDWDLQWKHIROGHU+DQJRXWB%RE%REŏ5REHUW&R[

      reflects this is associated with file “2019-12-03(1).mov” is a video file that depicts

      an adult male masturbating. The male’s face is not shown, but his white sock is.

      The white sock has red line toward the toe area. The spreadsheet associated with

      this file reflects the “Photo Take date/time” is December 3, 2019, 1:51:48 PM

      UTC. The “Creation date/time” is listed as December 3, 2019 at 1:53:57 PM UTC.

      ]

              mm. 2019-12-03 13:54:54 1mommyanddaddy469@gmail.com:

              nn.   2019-12-03 13:54:54 1mommyanddaddy469@gmail.com:

              oo.   2019-12-03 14:02:43 1mommyanddaddy469@gmail.com: Hello?

              pp.   2019-12-08 22:40:55 rcox2592@gmail.com:

      77.     In the folder “1mommyanddaddy469.Photos.Albums” I observed another

IROGHUWLWOHG´+DQJRXW%RE%REŏ-RKQ$QG-HQQ+D\QHVµ7KLVIROGHUFRQWDLQVVHYHUDO

files depicting children engaged in sexual conduct. Many of these files are the files

listed in the CTR related to the Google account 1mommyanddaddy469@gmail.com.

              a.    Within this folder is a spreadsheet that reflects the dates and times

      related to these files. I am concluding, based on the chat records between

      1mommyanddaddy and johnjennhaynes@gmail.com. The spreadsheet reflects

      many of the “Creation date/time” is December 03, 2019.



                     SPRINT’S RESPONSE TO DHS SUMMONS
        1:20-mj-06053-JEH # 1       Page 56 of 72



       78.    In response to a DHS summons, Sprint reported that telephone number

309-340-5389 was subscribed to Sebastian Sale of 816 S. Blain Street in Peoria, Illinois

from February 22, 2017 to May 8, 2018.

       79. Sprint also reported that telephone number 309-404-5225 is subscribed to

Sebastian Sale of 213 N. Saratoga Street in Peoria, Illinois from October 19, 2019 to the

report date, which is on or about March 4, 2020.



                   CYBERTIPLINE REPORT # 60824387 – SNAPCHAT

       80.    Snapchat is a mobile application made by Snap Inc. and is available

through the iPhone App Store and Google Play. The application provides a way to

share moments with photos, videos, and text. Snapchat’s differentiating feature from

other communications is that once the sender is able to set a variable amount of time the

message is viewable by the receiver. This time can be between one and ten seconds. At

the expiration of the time, the message is deleted from Snapchat’s servers. Similarly,

the message disappears from the user’s devices. If the receiver of a Snapchat message

does not access the application on their device the message remains undelivered.

Snapchat stores undelivered messages for 30 days. After 30 days the messages are

deleted from the company’s servers.

       81.    Snapchat users have the following abilities:

              a.     Snaps: A user takes a photo or video using their camera phone in

       real-time and then selects which of their friends to send the message to. Pictures

       and videos can also be sent from the saved pictures/videos in the gallery of the
 1:20-mj-06053-JEH # 1       Page 57 of 72



device. Unless the sender or recipient opts to save the photo or video, the

message will be deleted from their devices (after the content is sent in the case of

the sender and after it’s opened in the case of the recipient). Users are able to

save a photo or video they’ve taken locally to their device or to Memories, which

is Snapchat’s cloud-storage service.

       b.     Stories: A user can add or video snaps to their “Story.” Depending

on the user’s privacy settings, the photos and videos added to a Story can be

viewed by either all Snapchatters or just the user’s friends for up to 24 hours.

Stories can also be saved in Memories. Our Stories is a collection of user

submitted snaps from different locations and events. A Snapchat user, with the

location services of their device turned on, can contribute to a collection of snaps

regarding the event.

       c.     Memories: Snapchat’s cloud-storage service. Users can save their

sent or unsent Snaps, posted Stories, and photos and videos from their phone’s

photo gallery in Memories. A user can also edit and send Snaps and create

Stories from these Memories. Snaps, Stories, and other photos and videos saved

in Memories are backed up by us and may remain in Memories until deleted by

the user.

       d.     Chat: A user can also type messages, send photos, videos, audio

notes, and video notes to friends within the Snapchat app using the Chat feature.

A user sends a Chat message to a friend, and once it is viewed by both parties –

and both parties swipe away from the Chat screen – the message will be cleared.
 1:20-mj-06053-JEH # 1       Page 58 of 72



Within the Snapchat app itself, a user can opt to save part of the Chat by tapping

on the message that they want to keep. The user can clear the message by

tapping it again.

       e.     Snapcash: Snapchat also offers a money transfer service called

Snapcash. Users are able to transfer up to $2,500 per week using this service.

Snapcash transactions are only permitted using Visa and Mastercard debit cards

issued by a United States Financial Institution. Money transfers can only occur if

the sender and receiver both have Snapchat installed and have linked an

appropriate debit card to their accounts. To facilitate these transactions, Snapchat

retains information about the method and source of payment including debit

card information such as the card number, expiration date, CVV security code,

and billing address zip code. Additionally, the company may have the date of

birth and social security number of those involved in money transfers.

82.    Information that Snapchat possess and maintains:

       a.     Personally Identifying Information: When a user creates an

account they make a unique Snapchat username. This is the name visible to other

Snapchat users. A user also enters a data of birth. This is supposed to prevent

anyone under the age of 13 from using Snapchat. An email address is required to

register a Snapchat account. A new user also has to provide a mobile phone

number. This phone number is verified during the registration process. Snapchat

sends an activation code that must be entered before proceeding with the

registration step. However, a user may elect to bypass entering a phone number
 1:20-mj-06053-JEH # 1       Page 59 of 72



so one may not always be present in the user’s account. Snapchat also retains the

account creation date

       b.     Usage Information: While a Snapchat message may disappear, the

record of who sent it and when still exists. Snapchat records and retains log files

and information that is roughly analogous to the call detail records maintained

by telecommunications companies. This includes the date, time, sender, and

recipient of a snap. Additionally, Snapchat stores the number of messages

exchanged, which users they communicate with the most, message status

including if and when the message was opened, and whether the receiver used

the native screen capture function of their device to take a picture of the snap

before it disappeared.

       c.     Device Information: Snapchat stores device information such as the

model, operating system, operating system version, mobile device phone

number, and mobile network information of devices used in conjunction with the

service. They also collect unique device identifiers such as the Media Access

Control (MAC) address and the International Mobile Equipment Identifier

(IMEI) or Mobile Equipment Identifier (MEID) of devices used to access

Snapchat.

       d.     Device Phonebook and Photos: If a user consents, Snapchat can

access from their device’s electronic phonebook or contacts list and images.

       e.     Financial information: Snapchat retains information about the

method and source of payment of customers who use the Snapcash service. This
 1:20-mj-06053-JEH # 1       Page 60 of 72



includes debit card information such as the card number, expiration date, CVV

security code, and billing address zip code. Additionally, the company may have

the date of birth and social security number of those involved in money transfers.

Snapcash generate a receipt for any transaction. The receipts are programmed to

automatically delete after the sender and recipient have seen the message and

swiped out of the Chat screen, unless either taps to save the message. Snapchat

maintains transactional records for ten days. These records include information

about the sender and receiver, the transaction amount, and date/time stamps of

when the message was sent, received, and opened.

      f.     Message Content: A phrase used by Snapchat is ‘delete is our

default.’ Snapchat deletes a snap once it has been viewed. If the message is not

read, because the user has not opened up the application, the message is stored

for 30 days before being deleted. However, just because the snap no longer

appear to the user, doesn’t necessarily mean they are gone. For example,

Snapchat has a feature called Replay. This allows users to view a previously

viewed snap once per day. This feature is disabled by default and the user must

opt-in to use Reply. Also, if a Snapchat user posts an image or video to the

MyStory feature it can be viewed by their friends for 24 hours. If the user posted

to the Our Stories feature, the snaps are archived and can be viewed through

Snapchat.
          1:20-mj-06053-JEH # 1      Page 61 of 72



         83.   On March 9, 2020, I received notification from the Illinois Attorney

General’s Office that I’ve been assigned a new Cybertipline Report (CTR) to investigate.

I accessed the ICAC Data system and downloaded the data for CTR 60824387.

         84.   The CTR noted The National Center for Missing and Exploited Children

(NCMEC) received a report from Snapchat at 1:11:03 UTC on December 9, 2019. The

report reflects that Snapchat user “mommyanddad469" introduced apparent child

pornography to Snapchat at 1:11:03 UTC on December 9, 2019.

         85.   The CTR also noted, “Incident Type: Apparent Child Pornography

NCMEC Incident Type is based on NCMEC's review of the report OR a "Hash Match"

of one or more uploaded files. NCMEC may not have viewed all uploaded files

submitted by the reporting ESP. NCMEC staff have viewed one or more of the files

submitted with this CyberTipline report and have categorized one or more of the files

as designated in the Incident Type. Please see Section C for additional information

related to the files that were viewed and categorized by NCMEC.”

         86.   The CTR noted the following about the user:

               a.    Date of Birth: 12-19-1990 (Note: This is Sebastian Sale’s date-of-

birth)

               b.    Email Address: mommyanddaddy469@gmail.com

               c.    Screen/User Name: mommyanddad469

               d.    IP Address: 73.210.16.176

               e.    12-08-2019 21:58:06 UTC
        1:20-mj-06053-JEH # 1      Page 62 of 72



       87.    The CTR reflects the user uploaded three files. I described the files below,

which are listed below by the Filename, MD5 hash value, Submittal ID, Original

Filename Associated with File, whether or not Snapchat viewed the entire contents of

the uploaded file, and whether or not the contents of the uploaded files were publicly

available.

             a.     Filename: c8fabcd7-074c-4465-acaa-

       2482f835d09b_CHAT_MEDIA_1575206352727.jpeg

       MD5: cdb572cd423ddf6f93b41c455f516593

       Submittal ID: d2c0ba40fcfab8c15c5d8db8f9034c22

       Did Reporting ESP view entire contents of uploaded file? (Information Not

       Provided by Company)

       Were entire contents of uploaded file publicly available? Yes

             b.     Filename: c8fabcd7-074c-4465-acaa

       2482f835d09b_CHAT_MEDIA_1574774914731.jpeg

       MD5: 197d89b8738d124b722aba7a68f125d2

       Submittal ID: 4c239e63aa6d51c9a4a0276b64fb0fc1

       Did Reporting ESP view entire contents of uploaded file? (Information Not

       Provided by Company)

       Were entire contents of uploaded file publicly available? Yes

             c.     Filename: c8fabcd7-074c-4465-acaa-

       2482f835d09b_CHAT_MEDIA_1575559616416.jpeg

       MD5: cdb572cd423ddf6f93b41c455f516593
         1:20-mj-06053-JEH # 1        Page 63 of 72



        Submittal ID: 81a5a2f98359eebec5179dabe0df7060

        Did Reporting ESP view entire contents of uploaded file? (Information Not

        Provided by Company)

        Were entire contents of uploaded file publicly available? Yes

        88.   I reviewed the files. Each of the three files depicts a child engaging in

sexual explicit conduct to include sexually explicit contact between and adult and a

prepubescent minor.

        SNAP INC., RESPONSE TO FEDERAL SEARCH WARRANT 20-MJ-6047

        89.   On March 16, 2020, I obtained a search warrant (20-MJ-6047) relating to

the Snapchat account “mommyanddad469” from the United States District Court for

the Central District of Illinois. I submitted this search warrant to Snap Inc., on March 17,

2020.

        90.   On March 17, 2020, I received notification from Snap Inc., that they

provided the data sought in search warrant 20-MJ-6047. I downloaded the data and

reviewed it. In my review, the user “Mommyanddad469” sends and receives files

depicting children engaged in sexual contact with adults from several users.

        91.   From my review of the data, I noted the following:

              a.     On Monday, April 29, 2019, User “Mommyanddad469” tells the

        user “Variant_Jasmi19” that he is 28 years old.

                     1.       At the time of this message, Sebastian Sale would have been

              28-years old.
 1:20-mj-06053-JEH # 1       Page 64 of 72



      b.     On Monday, April 29, 2019, User “Mommyanddad469” tells the

user “Variant_Jasmi19” that he is from Illinois.

      c.     On Thursday, December 5, 2019, User “Mommyanddad469” sends

the user “j.wells15,” a video that depicts a prepubescent male child having

vaginal sex with a female. The MD5 hash value is

CB24826123AF717A939604DE3EFB4846. The file name in the data is listed as

“chat~media_v4~2019-12-05-15-28-

30UTC~mommyanddad469~j.wells15~saved~18096f60-9bf2-9b46-0125-

7184bd4fc563~v4.mp4.”

             d.     On Thursday, December 5, 2019, User “Mommyanddad469”

      sends the user “j.wells15,” a video that depicts an adult female using her

      right hand to rub a female the vagina of a female who is approximately

      10-years old. The child is not wearing any clothes. The female child does

      not have any pubic hair. The MD5 hash value is

      D35EA6AA1B5BF05E0B7EE6FC2EE1A796. The file name in the data is

      listed as “chat~media_v4~2019-12-05-15-28-

      07UTC~mommyanddad469~j.wells15~saved~4bd8451f-6d0b-6086-32e6-

      ec88313fe91a~v4.mp4.”

      e.     In a conversation with chat user “lilikittababy,” the user

“Mommyanddad469” asked, “Do you wanna see a guy having sex with a baby?”

Then the user “Mommyanddad469” sends a video depicting a video that depicts

a prepubescent male child having vaginal sex with a female. The MD5 hash
 1:20-mj-06053-JEH # 1        Page 65 of 72



value is 345351FFE56C5DD0583E0AF7BFECBCEC. The file name in the data is

listed as, “chat~media_v4~2019-06-05-20-09-

22UTC~mommyanddad469~lilikittababy~saved~e6c87e26-aa43-2909-2fdd-

5bdf625f36a5~v4.mp4.” User “Mommyanddad469” sent this file on June 5, 2019.

       f.     In a conversation on whether user “mommyanddad469” has a

girlfriend, the user “mommyanddad469” tells the user “lilikittababy” that his

girlfriend, “She wants to help me fuck a little girl though... your ass still out?”

This occurred on June 6, 2019.

       g.     On June 5, 2019, the user “lilikittababy” tells the user

“mommyanddad469” that she is 14-years old. Throughout their conversation,

user “mommyanddad469” sends user “lilikittababy” several files depicting

children engaged in sexual contact.

       h.     On June 7, 2019, user “lilikittababy” sends the user

“mommyanddad469,” a video of her a female masturbating while urinating.

Before sending the video, the user sends the following message to the user

“mommyanddad469,” “I made something for you daddy.” Leading up to this,

user “mommyanddad469” specifically asked user “lilikittababy” if she will

“Fuck your pussy while you’re peeing” and “have you ever played in your pee?”

The file name is listed as chat~media_v4~2019-06-07-15-17-

03UTC~lilikittababy~mommyanddad469~saved~882519d2-3c6c-43ad-89b4-

e2be87b6ecbc~v4.mp4. The MD5 hash value is
 1:20-mj-06053-JEH # 1      Page 66 of 72



AFBD67E2FDC681DC8B0162B3889AFC8B. User “lilikittababy” indicated she

lives near the Dells in Wisconsin with her mother and father.

      i.     On June 7, 2019, the user “lilikittababy” sends the user

“mommyanddad469,” a video of a female masturbating and inserting the end of

a hairbrush into her vagina. The MD5 hash value is

9D89C42A47CD315804A1F184F42DFF08. The file name is chat~media_v4~2019-

06-07-16-26-00UTC~lilikittababy~mommyanddad469~saved~69057805-cb09-

4b73-919a-b829dbcc8267~v4.mp4.

      j.     On June 7, 2019, user “lilikittababy” sends user

“mommyanddad469,” a video of a female masturbating with an electronic

massager. The file name is chat~media_v4~2019-06-07-17-02-

27UTC~lilikittababy~mommyanddad469~saved~beb08e9d-2f63-47d7-abbe-

ce1cb6669966~v4.mp4. The MD5 hash value is

C8DBB5F6A82C596C570E5E539987BE54.

      k.     On June 10, 2019, the user “mommyanddad469” tells the user

“lilikittababy,” “I was assaulted yesterday, and I might have a broken face%2C a

concussion or worse...”

             1.     According to Peoria Police Report 19-00012152, the property

      owner at 213 N. Saratoga got into a fight with Sebastian Sale and Timothy

      Reeland. The date listed on the report is June 9, 2010.

      l.     User “mommyanddad469” sends user “lilikittababy” a Mega link

when user “lilikittababy” asked for “doggy videos.”
 1:20-mj-06053-JEH # 1      Page 67 of 72



        m.   User “mommyanddad469” sends the user “messy.time” a video of

someone using their fingers to massage the penis of an infant child. The MD5

hash value is 648268A54A87819640622ACDE742C2CC. The file name is

chat~media_v4~2019-11-30-09-48-

04UTC~mommyanddad469~messy.time~saved~533a6a91-a967-a692-e929-

be5a640a4f80~v4.mp4. User “mommyanddad469” sent this file on November 30,

2019.

        n.   In a conversation with user “booboo9678,” “User

“mommyanddad469” sends a Dropbox link

(https://www.dropbox.com/sh/t1l4wqijrx5suv0/AAAQDC6E4WGwyQCoXN

G-Qa44a?dl=0). User “mommyanddad469” sent this in response to user

“booboo9678,” asking for user “mommyanddad469” to send more. User

“mommyanddad469” had already sent user “booboo9678,” a file depicting a

small female child performing oral sex on an adult female.

        o.   On June 5, 2019, user “mommyanddady469” sends user

“lilikittababy” a digital image depicts a toddler shown with both of his/her

hands around an adult male’s erect penis. The MD5 hash value of this file is

E376EE24CF3E765C7842EE002F44CB26. The file name is chat~media_v4~2019-

06-05-20-27-50UTC~mommyanddad469~lilikittababy~saved~b26f1cd2-735c-

de25-54b4-b059df1a4d65~v4.jpg.
        1:20-mj-06053-JEH # 1      Page 68 of 72



            FEDERAL SEARCH WARRANT 20-MJ-6051 AT 1450 SUMMIT DRIVE
                     (APARTMENT 4) IN PEKIN, ILLINOIS


      92.     On March 24, 2020, I and other law enforcement officers executed federal

search warrant 20-mj-6051 at 1450 Summit Drive (Apartment 4) in Pekin, Illinois, which

is the home of Sebastian Sale and Rachel M. Miller.

      93.     Subsequently, I interviewed Sebastian at the Washington Police

Department (WPD). I informed Sebastian that he is being detained, and I advised him

of his Miranda Rights. Sebastian signed a Miranda Waiver.

      94.     During the interview with Sebastian, Sebastian disclosed that he and

Rachel watch videos depicting children engaged in sexual activities together. They

have sex with each other while they watch these types of videos.

      95.     I spoke with WPD Detective Steve Hinken, who interviewed Rachel at the

apartment. Rachel disclosed to Det. Hinken that she did engage in sexual contact with a

dog at Sebastian’s request.

      96.     After interviewing Sebastian, Special Agent Eric Bowers and I returned to

1450 Summit Drive (Apartment 4) in Pekin and met with Rachel. This occurred several

hours after the execution of the search warrant.

      97.     I knocked on the door, and Rachel answered. I asked Rachel if we could

come into her apartment and talk to her. Rachel agreed and allowed Special Agent

Bowers and me into her apartment.
            1:20-mj-06053-JEH # 1      Page 69 of 72



        98.     Rachel sat in a chair, similar to a recliner. I asked Rachel if I could record

our conversation. Rachel agreed, and Special Agent Bowers activated a recording

device and placed it in the open and near Rachel.

        99.     I explained to Rachel that I arrested Sebastian for activities related to child

pornography. I also said to Rachel that Sebastian told us that she also watched child

pornography with him.

        100.    Rachel acknowledged having sex with Sebastian while they watched

videos containing children engaging in sexual activities with Sebastian.

        101.    Rachel stated she did have sex with a dog because Sebastian asked her to.

She stated this occurred at Sebastian’s mother’s home in Farmington. Rachel added

that other times occurred when Sebastian allowed their dog to lick her.

        102.    Rachel also disclosed that she produced a video of her performing oral sex

on her son who was 1-year old at the time. Rachel said this occurred around March of

2019, while she participated in an unsupervised visit at the Children’s Home in Peoria,

Illinois.

        103.    Rachel stated that Sebastian has the video, and it is is probably on her

phone and her computer.

        104.    Rachel said she recorded the video because one of Sebastian’s fantasies is

seeing her have sex with her children. Rachel added that she performed the oral sex on

her son as a surprise to Sebastian.

        105.    Rachel stated she does not remember what type of phone she used to

record herself performing oral sex on her son.
           1:20-mj-06053-JEH # 1     Page 70 of 72



      106.     Rachel said it was just her and her son in the room. Sebastian was not

present.

      107.     Rachel stated she showed the video to Sebastian on her phone. Sebastian

used Rachel’s cell phone to send it to himself through e-mail.

      108.     Rachel added that she and Sebastian had sex after watching the video she

produced.

      109.     Rachel also disclosed that Sebastian performed oral sex on a male child

(who is believed to be between 12 and 24-months in age) at their apartment in Pekin.

Rachel stated she recorded this using her LG Stylo 5 cell phone. Rachel stated this

occurred in January of 2020.

      110.     Rachel stated Sebastian has asked her to have sex with her children.

Rachel said she has not done so but probably would if Sebastian really wants her to.

Rachel stated she would also allow Sebastian to have sex with her children if he really

wants to.

      111.     Rachel stated her four boys are all under 10-years old.

      112.     Rachel agreed to go to the WPD with myself and Special Agent Bowers.

      113.     When we arrived at the WPD, I advised Rachel of her Miranda Rights and

advised her that I am audio and video recording the interview. Rachel signed a

Miranda Waiver.

      114.     I showed Rachel a video that Sebastian sent to the user “messy.time” on

Snapchat. Rachel identified this is the video depicting her performing oral sex on her

son at the Children’s Home in Peoria.
          1:20-mj-06053-JEH # 1      Page 71 of 72



                a.    According to records provided by Snap INC., Sebastian sent this at

         9:48:04 UTC on November 30, 2019.

                b.    The MD5 hash value is 648268A54A87819640622ACDE742C2CC.

                c.    The filename given by Snap Inc., is chat~media_v4~2019-11-30-09-

         48-04UTC~mommyanddad469~messy.time~saved~533a6a91-a967-a692-e929-

         be5a640a4f80~v4.mp4.

                d.    I reviewed this video and observed someone using their fingers to

         massage the penis of an infant child. The video did not show when Rachel

         performed oral sex.

         115.   With Rachel’s permission, I accessed her LG Stylo 5 cell phone and

observed the video of Sebastian performing oral sex on an infant child. In the video, the

phone recording is left on. The child grabs the phone and moves it around. During this

time, I can see two people in the video. Those people appear to be Sebastian and

Rachel.

                A.    The data associated with this video is January 20, 2020.

         116.   The print on the LG Stylo 5 cell phone indicates this device was made in

China.



         Based on the aforementioned factual information, your affiant respectfully

submits there is probable cause to believe that Rachel M. Miller has committed the

offense of production of child pornography. Accordingly, a warrant for his arrest for
            1:20-mj-06053-JEH # 1      Page 72 of 72



    said violation should be issued.



          THERE ARE NO FURTHER STATEMENTS.
                                     s/Steven C Smith


                                                  _____________________________
                                                  Steven C. Smith
                                                  Task Force Officer
                                                  Department of Homeland Security
                                                  Homeland Security Investigations


    Sworn to me over the telephone and signed by me pursuant to Fed.R.Crim.P. 4.1 and
    4(d) on this 25th day of March, 2020.



s/Jonathan E. Hawley




    JJonathan
      onathan E. Hawley
     Jo
     United States Magistrate Judge
